KEYSTONE MUTUAL FUNDS FIRST AMENDMENT TO THE DISTRIBUTION AGREEMENT THIS FIRST AMENDMENT dated as of this 23RD day of March, 2010, to the Distribution Agreement (the “Agreement”), dated as of June 29, 2006, is entered into by and among Keystone Mutual Funds, a Delaware business trust, (the “Trust”), Cornerstone Capital Management, Inc., a Minnesota corporation(the “Advisor”) and Quasar Distributors, LLC, a Delaware limited liability company (the “Distributor”). RECITALS WHEREAS, the parties have entered into the Agreement; and WHEREAS, the parties desire to amend the fees of the Agreement; and WHEREAS, Section 11 paragraph B of the Agreement allows for its amendment by a written instrument executed by the parties; NOW, THEREFORE, the parties agree as follows: Exhibit B of the Agreement is hereby superseded and replaced with Amended Exhibit B attached hereto. Except to the extent supplemented hereby, the Agreement shall remain in full force and effect. IN WITNESS WHEREOF, the parties hereto have caused this First Amendment to be executed by a duly authorized officer on one or more counterparts as of the date and year first written above. KEYSTONE MUTUAL FUNDS QUASAR DISTRIBUTORS, LLC By: /s/ Michael P. Eckert By: /s/ James R. Schoenike Name: Michael P. Eckert Name: James R. Schoenike Title: Treasurer, CCO
